Exhibit 10.21
EXECUTION COPY
AMENDMENT NO. 4
Dated as of May 3, 2011
to
CREDIT AGREEMENT
Dated as of March 15, 2010
THIS AMENDMENT NO. 4 (this “Amendment”) is made as of May 3, 2011 by and among
Kendle International Inc., an Ohio corporation (the “Borrower”), the financial
institutions listed on the signature pages hereof and JPMorgan Chase Bank, N.A.,
as Administrative Agent (the “Administrative Agent‘), under that certain Credit
Agreement dated as of March 15, 2010 by and among the Borrower, the Lenders and
the Administrative Agent as amended by Amendment No. 1 to Credit Agreement,
dated as of April 27, 2010, Amendment No. 2 to Credit Agreement, dated as of
January 24, 2011 and Amendment No. 3 to Credit Agreement, dated as of April 28,
2011 (as further amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”). Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings given to them in the
Credit Agreement.
WHEREAS, the Borrower has requested that the requisite Lenders and the
Administrative Agent agree to certain amendments to the Credit Agreement;
WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.
Amendments to the Credit Agreement. Effective as of the date of satisfaction of
the conditions precedent set forth in Section 2 below, the parties hereto agree
that the Credit Agreement is hereby amended as follows:
Section 6.05 of the Credit Agreement is hereby amended to delete the words “(or
agree to do any of the foregoing at any future time)” appearing therein.
Section 6.06 of the Credit Agreement is hereby amended to delete the words “or
agree to effect any Asset Sale,” appearing therein.
Section 6.11 of the Credit Agreement is hereby amended to delete the words, “(or
give any notice in respect thereof)” appearing therein.
Section 6.12 of the Credit Agreement is hereby amended to insert the following
prior to the period at the end thereof:
“or (xiii) customary provisions in asset purchase or sale agreements or
agreements and plans of merger relating to any sale, transfer or disposition of
assets pending the effectiveness of such purchase, sale or merger transaction”

 

 



--------------------------------------------------------------------------------



 



Conditions of Effectiveness. The effectiveness of this Amendment is subject to
the conditions precedent that the Administrative Agent shall have received
(i) counterparts of this Amendment duly executed by the Borrower, the Required
Lenders and the Administrative Agent, (ii) counterparts of the Consent and
Reaffirmation attached as Exhibit A hereto duly executed by the Subsidiary
Guarantors, and (iii) payment and/or reimbursement of the Administrative Agent’s
and its affiliates’ fees and expenses (including, to the extent invoiced on or
prior to the date hereof, fees and expenses of counsel for the Administrative
Agent) in connection with this Amendment and the other Loan Documents and
payable by the Borrower pursuant to the Credit Agreement.
Representations and Warranties of the Borrower. The Borrower hereby represents
and warrants as follows:
This Amendment and the Credit Agreement as modified hereby constitute legal,
valid and binding obligations of the Borrower and are enforceable against the
Borrower in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
As of the date hereof and after giving effect to the terms of this Amendment,
(i) no Default shall have occurred and be continuing, and (ii) the
representations and warranties of the Borrower set forth in the Credit Agreement
are true and correct, except for representations and warranties made with
reference solely to an earlier date in which case such representations and
warranties shall have been true and correct as of such earlier date.
Reference to and Effect on the Credit Agreement.
Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.
Each Loan Document and all other documents, instruments and agreements executed
and/or delivered in connection therewith shall remain in full force and effect
and are hereby ratified and confirmed.
Except with respect to the subject matter hereof, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement, the Loan Documents or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.
Governing Law. This Amendment shall be construed in accordance with and governed
by the law of the State of New York.
Headings. Section headings in this Amendment are included herein for convenience
of reference only and shall not constitute a part of this Amendment for any
other purpose.
Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

            KENDLE INTERNATIONAL INC.,
as the Borrower
      By:           Name:           Title:      

Signature Page to Amendment No. 4 to
Credit Agreement dated as of March 15, 2010
Kendle International Inc.

 

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
individually as a Lender, as the Swingline Lender, as
the Issuing Bank and as Administrative Agent
      By:           Name:           Title:      

Signature Page to Amendment No. 4 to
Credit Agreement dated as of March 15, 2010
Kendle International Inc.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Consent and Reaffirmation
Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 4 to the Credit Agreement (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”) by
and among Kendle International Inc., an Ohio corporation (the “Borrower”), the
Lenders and JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”), which Amendment No. 4 is dated as of May 3, 2011 and is
by and among the Borrower, the financial institutions listed on the signature
pages thereof and the Administrative Agent (the “Amendment”). Capitalized terms
used in this Consent and Reaffirmation and not defined herein shall have the
meanings given to them in the Credit Agreement. Without in any way establishing
a course of dealing by the Administrative Agent or any Lender, each of the
undersigned consents to the Amendment and reaffirms the terms and conditions of
the Subsidiary Guaranty and any other Loan Document executed by it and
acknowledges and agrees that the Subsidiary Guaranty and each and every such
Loan Document executed by the undersigned in connection with the Credit
Agreement remains in full force and effect and is hereby reaffirmed, ratified
and confirmed. All references to the Credit Agreement contained in the
above-referenced documents shall be a reference to the Credit Agreement as so
modified by the Amendment and as the same may from time to time hereafter be
amended, modified or restated.
Dated as of May 3, 2011
[Signature Page Follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Consent and Reaffirmation has been duly executed as of
the day and year above written.

                  AAC CONSULTING GROUP, INC.   ACER/EXCEL INC.    
 
               
By:
      By:        
 
 
 
Name:      
 
Name:    
 
  Title:       Title:    
 
                KENDLE AMERICAS HOLDING INC.   KENDLE AMERICAS INVESTMENT INC.  
 
 
               
By:
      By:        
 
 
 
Name:      
 
Name:    
 
  Title:       Title:    
 
                KENDLE AMERICAS MANAGEMENT INC.   KENDLE INTERNATIONAL CPU LLC  
 
 
               
By:
      By:        
 
 
 
Name:      
 
Name:    
 
  Title:       Title:    
 
                KENDLE DELAWARE LLC   KENDLE NC LLC    
 
               
By:
      By:        
 
 
 
Name:      
 
Name:    
 
  Title:       Title:    

 

 